USCA1 Opinion

	




        October 4, 1996         [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 95-2151                                 ALLAN O. DENCHFIELD,                                Plaintiff, Appellant,                                          v.                                  JULIUS E. WALLER,                                 Defendant, Appellee.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                    [Hon. Richard G. Stearns, U.S. District Judge]                                              ___________________                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                            Cyr and Stahl, Circuit Judges.                                           ______________                                 ____________________            Allan O. Denchfield on brief pro se.            ___________________                                 ____________________                                 ____________________                      Per   Curiam.       Plaintiff-appellant   Allan  O.                      ____________            Denchfield appeals pro se from the dismissal of his complaint                               ___ __            as frivolous pursuant to 28 U.S.C.   1915(d).  We affirm.                      It  was  appropriate for  the  district court,  sua            sponte, to issue  a show cause order  requiring Denchfield to            explain why his complaint should not be dismissed for lack of            subject matter jurisdiction.   Cf. In re Recticel Foam Corp.,                                           ___ _________________________            859 F.2d 1000, 1002 (1st Cir. 1988) ("It is too elementary to            warrant citation  of authority that a court has an obligation            to inquire  sua sponte into its  subject matter jurisdiction,            and to proceed no further if such jurisdiction is wanting.").            The  facts alleged  in the  complaint do  not confer  federal            question  jurisdiction.1   And,  although  Denchfield invoked                                   1            diversity jurisdiction and indicated on the civil cover sheet            that  he was seeking $400,000.00, the  complaint is devoid of            any specific allegations supporting an amount  in controversy            in excess of $50,000.00.                        Once   challenged,  a   party  seeking   to  invoke            diversity  jurisdiction  has  the  burden  of  alleging  with            sufficient particularity the facts  indicating that it is not            a  legal certainty  that  the claim  involves  less than  the            jurisdictional amount.  Department  of Recreation & Sports v.                                    __________________________________                                            ____________________               1Contrary  to Denchfield's suggestion,  the complaint does               1            not state a claim under 42 U.S.C.   1983.   Most notably, the            defendant is  a private citizen,  and the complaint  fails to            allege facts from which it may be inferred that the defendant            acted under "color of law."                                           -2-            World  Boxing  Ass'n,  942  F.2d  84,  88  (1st  Cir.  1991).            ____________________            Denchfield's response to the show cause order was egregiously            late and, we think, failed to meet this burden.  Accordingly,            we  find no error in  the dismissal.  We add  that we find no            abuse of discretion in the  district court's failure to grant            Denchfield's belated motion for  appointment of counsel.  See                                                                      ___            DesRosiers  v.  Moran,  949  F.2d  15,  24  (1st  Cir.  1991)            __________      _____            (explaining that we will overturn the denial of a request for            appointed counsel in a  civil case only if the  record, taken            as  a whole, reflects a  manifest abuse of  the trial court's            broad discretion).                      Affirmed.                        _________                                         -3-